AppletoN, C. J.
This is an appeal from the municipal court of Portland on a search and seizure process.
In Slate v. Miller, 48 Maine, 57), it was held after the liquors seized and the alleged keeper were brought before the magistrate issuing the warrant, that the proceedings against the person charged with the offense of keeping the liquors for unlawful sale, and against the liquors so kept, are separate and distinct, that they are to be treated as distinct cases, and that the judgment in one case does not affect that in the other.
In the case before us the defendant was on trial for having intoxicating liquors kept and deposited in a shop, and intended for sale in violation of law. Of this offense the jury found him guilty.
The jury found a general verdict. To this an exception is taken because it is not special. By R. S., c. 27, § 47, the jury are required to “find specially, under the direction of the court, on all facts necessary to determine the adjudication of the court.” The complaint is in the form prescribed by the statute. It alleges that spirituous liquors were kept by the defendant in a shop, which is particularly described, for unlawful sale. The jury find the defendant guilty of the facts set forth in the complaint. No fact necessary for the determination of the court seems to be wanting.
It is objected that the seizure was illegal, the officer having proceeded to search without any warrant. Suppose it was so, that is no defense for the defendant’s violation of law. If the sheriff has violated any law he is responsible for such violation, but that will not constitute any justification or excuse for the defendant.
The objection that the proceeding should have been solely in rem is not available. The proceedings originally were against tlxe *118person and, the thing. A severance is made by law . and in the proceedings against the person, it is immaterial what has been done with the thing.
The jury have found the person charged guilty of a violation of law. No ruling material to the defendant and against law is perceived. 1Exceptions overruled.
Waltow, Dickerson, Baerows, Danfortii, and VirgiN, JJ., concurred.